 

EXHIBIT 10.59

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of April 27, 2020 (the “Effective Date”) by and among Investview, Inc., a
Nevada corporation (the “Company”), and DBR Capital, LLC, a Pennsylvania limited
liability company (the “Purchaser”). Certain terms used and not otherwise
defined in the text of this Agreement are defined in Section 10 hereof.

 

RECITALS

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”); and

 

WHEREAS, Purchaser desires to purchase and the Company desires to issue and
sell, upon the terms and conditions set forth in this Agreement, one or more
convertible notes of the Company, in the form attached hereto as Exhibit A
(together with any note(s) issued in replacement thereof or as a dividend
thereon or otherwise with respect thereto in accordance with the terms thereof,
the “Notes”), convertible into shares of common stock of the Company (the
“Common Stock”), upon the terms and subject to the limitations and conditions
set forth in such Notes.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

 

SECTION 2. Sale and Purchase of the Notes.

 

2.01 First Closing Notes. On the First Closing Date, upon the terms and subject
to the conditions herein contained, the Company agrees to issue and sell to the
Purchaser, and the Purchaser agrees to purchase from the Company, $1,300,000
aggregate principal amount of Notes (the “First Closing Notes”).

 

2.02 Second Closing Notes. On the Second Closing Date, upon the terms and
subject to the conditions herein contained, the Company agrees to issue and sell
to the Purchaser, and the Purchaser agrees to purchase from the Company,
$700,000 aggregate principal amount of Notes (the “Second Closing Notes”).

 

2.03 Third Closing Notes. On the Third Closing Date, upon the terms and subject
to the conditions herein contained, the Company agrees to issue and sell to the
Purchaser, and the Purchaser agrees to purchase from the Company, $9,000,000
aggregate principal amount of Notes (the “Third Closing Notes”).

 

2.04 Fourth Closing Equity. On the Fourth Closing Date, upon the terms and
subject to the conditions herein contained, the Company agrees to sell and
transfer to the Purchaser, and the Purchaser agrees to purchase from the
Company, equity securities initially representing a sixty-five percent (65%)
ownership interest in NewCo, free and clear of all encumbrances (the “Assigned
NewCo Equity”), for the consideration specified in Section 2.05.

 

2.05 On the First Closing Date, Second Closing Date and Third Closing Date, the
Purchaser shall pay the purchase price for the applicable Notes to be issued and
sold to it at such closing (the “Purchase Price”) by wire transfer of
immediately available funds to the Company, in accordance with the Company’s
written wiring instructions, against delivery of the applicable Note in the
principal amount equal to the Purchase Price, and the Company shall deliver such
duly executed Note on behalf of the Company, to the Purchaser, against delivery
of such Purchase Price. On the Fourth Closing Date, the Purchaser shall transfer
the Prodigio IP, with an agreed value of $20,000,000, to the Company and the
Company shall transfer the Assigned NewCo Equity to the Purchaser.

 

SECTION 3. Closings. Subject to the satisfaction of the closing conditions set
forth in Section 7:

 

3.01 the closing with respect to the transactions contemplated in Section 2.01
hereof (the “First Closing”) shall occur upon the satisfaction of the closing
conditions set forth in Section 7 (the “First Closing Date”) and shall be on or
about April 27, 2020; and

 

3.02 the closing with respect to the transactions contemplated in Section 2.02
hereof (the closing at which the Second Closing Notes are issued, if any, is
referred to herein as the “Second Closing”) shall occur on or about May 28, 2020
and shall be held on or before the fifth day following delivery of written
notice (the “Second Closing Notice”) by the Purchaser to the Company of the
Purchaser’s determination to effect the Second Closing (the “Second Closing
Date”), or at such other date as the Company and the Purchaser may agree,
remotely via the exchange of documents and signatures, which Second Closing
Notice shall set forth the Second Closing Date; and

 

3.03 the closing with respect to the transactions contemplated in Section 2.03
hereof (the closing at which the Third Closing Notes are issued, if any, is
referred to herein as the “Third Closing”) shall occur on or prior to October
31, 2020 (provided that such date may be extended by up to 30 days by the
Purchaser in its sole discretion) and shall be held on or before the fifth day
following delivery of written notice (the “Third Closing Notice”) by the
Purchaser to the Company of the Purchaser’s determination to effect the Third
Closing (the “Third Closing Date”), or at such other date as the Company and the
Purchaser may agree, remotely via the exchange of documents and signatures,
which Third Closing Notice shall set forth the Third Closing Date; and

 

1

 

 

3.04 the closing with respect to the transactions contemplated in Section 2.04
hereof (the closing at which the Assigned NewCo Equity is transferred to the
Purchaser is referred to herein as the “Fourth Closing”) shall occur on or prior
to November 15, 2020 or, if later, within 15 days of the Third Closing Date and
shall be held on or before the fifth day following delivery of written notice
(the “Fourth Closing Notice”) by the Purchaser to the Company of the Purchaser’s
determination to effect the Fourth Closing (the “Fourth Closing Date” and,
together with the First Closing Date, the Second Closing Date and the Third
Closing Date, the “Closing Dates” and each a “Closing Date”), or at such other
date as the Company and the Purchaser may agree, remotely via the exchange of
documents and signatures, which Fourth Closing Notice shall set forth the Fourth
Closing Date.

 

SECTION 4. Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to the Company that the statements contained in this
Section 4 are true and correct as of the First Closing Date, and will be true
and correct as of each subsequent Closing Date:

 

4.01 Investment Purpose. The Purchaser is purchasing the Notes, the shares of
Common Stock issuable upon conversion of or otherwise pursuant to the Notes
(such shares of Common Stock being collectively referred to herein as the
“Conversion Shares”) and the Assigned NewCo Equity (collectively with the Notes
and the Conversion Shares, the “Securities”) for its own account and not with a
present view towards the public sale or distribution thereof, except pursuant to
sales registered or exempted from registration under the 1933 Act.

 

4.02 Accredited Investor Status. The Purchaser is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.

 

4.03 Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.

 

4.04 Information. The Company has not disclosed to the Purchaser any material
nonpublic information and will not disclose such information unless such
information is disclosed to the public prior to or promptly following such
disclosure to the Purchaser.

 

4.05 Registration. The Purchaser understands that the Notes, until such time as
the Conversion Shares have been registered under the 1933 Act or may be sold
pursuant to an applicable exemption from registration, the Conversion Shares,
and, until such time as the Assigned NewCo Equity has been registered under the
1933 Act or may be sold pursuant to an applicable exemption from registration,
the Assigned NewCo Equity may bear a restrictive legend in substantially the
following form:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY
STATE SECURITIES LAWS, AND MAY NOT BE PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR
OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO
IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS
OR (2) THE ISSUER OF SUCH SECURITIES RECEIVES AN OPINION OF COUNSEL TO THE
HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY ACCEPTABLE
TO THE ISSUER’S TRANSFER AGENT, THAT SUCH SECURITIES MAY BE PLEDGED, SOLD,
ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.”

 

2

 

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to an exemption from
registration without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions, to the effect that a public
sale or transfer of such Security may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected. In the event that the Company does not accept the opinion
of counsel provided by the Purchaser with respect to the transfer of Securities
pursuant to an exemption from registration, such as Rule 144, at the Deadline
(as defined in the Notes), it will be considered an Event of Default pursuant to
Section 3.1(b) of the Notes.

 

4.06 Authorization; Enforcement. This Agreement has been duly and validly
authorized. This Agreement has been duly executed and delivered on behalf of the
Purchaser, and this Agreement constitutes a valid and binding agreement of the
Purchaser enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.

 

SECTION 5. Representations and Warranties by the Company. The Company represents
and warrants to the Purchaser that the statements contained in this Section 5
are true and correct as of the First Closing Date, and will be true and correct
as of each subsequent Closing Date:

 

5.01 SEC Reports. The Company has timely filed all of the reports, schedules,
forms, statements and other documents required to be filed by the Company with
the SEC pursuant to the reporting requirements of the 1934 Act (the “SEC
Reports”). The SEC Reports, at the time they were filed with the SEC, (i)
complied as to form in all material respects with the requirements of the 1934
Act and the 1934 Act Regulations and (ii) did not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

5.02 Independent Accountants. The accountants who certified the audited
consolidated financial statements of the Company included in the SEC Reports are
independent public accountants as required by the 1933 Act, the 1933 Act
Regulations, the 1934 Act and the 1934 Act Regulations, and the Public Company
Accounting Oversight Board.

 

5.03 Financial Statements; Non-GAAP Financial Measures. (a) The consolidated
financial statements included or incorporated by reference in the SEC Reports,
together with the related notes, present fairly, in all material respects, the
financial position of the Company and its consolidated subsidiaries at the dates
indicated and the statement of operations, stockholders’ equity and cash flows
of the Company and its consolidated subsidiaries for the periods specified; said
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved, except in the case of unaudited, interim financial
statements, subject to normal year-end audit adjustments and the exclusion of
certain footnotes.

 

(b) Except as specifically set forth in the financial statements included in the
SEC Reports for the fiscal year ending March 31, 2019 (the “2019 Financial
Statements”), the Company has no liability or obligation, absolute or
contingent, including without limitation any Indebtedness, except (i)
obligations and liabilities incurred after the date of such financial statements
in the ordinary course of business that are not material, individually or in the
aggregate, and (ii) obligations under contracts made in the ordinary course of
business that would not be required to be reflected in financial statements
prepared in accordance with general accepted accounting principles.

 

5.04 No Material Adverse Change in Business. Except as otherwise expressly
stated in the 2019 Financial Statements, since March 31, 2019, there has been no
material adverse change in the condition, financial or otherwise, or in the
earnings, business affairs or business prospects of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”), there have been no
transactions entered into by the Company or any of its subsidiaries, other than
those in the ordinary course of business and except as contemplated in this
Agreement, which are material with respect to the Company and its subsidiaries
considered as one enterprise, and there has been no dividend or distribution of
any kind declared, paid or made by the Company on any class of its capital
stock.

 

3

 

 

5.05 Good Standing of the Company. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Nevada and has corporate power and authority to own, lease and operate its
properties and to conduct its business as disclosed in the SEC Reports and to
enter into and perform its obligations under this Agreement; and the Company is
duly qualified as a foreign corporation to transact business and is in good
standing in each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure so to qualify or to be in good standing would
not result in a Material Adverse Effect.

 

5.06 Good Standing of Subsidiaries. Each “significant subsidiary” of the
Company, as such term is defined in Rule 1-02 of Regulation S-X (each, a
“Subsidiary” and, collectively, the “Subsidiaries”) has been duly incorporated
or organized and is validly existing in good standing under the laws of the
jurisdiction of its incorporation or organization, has corporate or similar
power and authority to own, lease and operate its properties and to conduct its
business as described in the SEC Reports and is duly qualified to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not result in a Material Adverse Effect. All of the
issued and outstanding capital stock of each Subsidiary has been duly authorized
and validly issued, is fully paid and non-assessable and is owned by the
Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity. None of the
outstanding shares of capital stock of any Subsidiary were issued in violation
of the preemptive or similar rights of any securityholder of such Subsidiary.

 

5.07 Capitalization; Issuance of Shares. (a) The Company has an authorized
capitalization as set forth in the SEC Reports. The outstanding shares of
capital stock of the Company have been duly authorized and validly issued and
are fully paid and non-assessable. None of the outstanding shares of capital
stock of the Company were issued in violation of the preemptive or other similar
rights of any securityholder of the Company which have not been waived. The
Conversion Shares are duly authorized and reserved for issuance and, upon
conversion of each Note in accordance with its respective terms, will be validly
issued, fully paid and non-assessable, and free from all taxes, liens, claims
and encumbrances with respect to the issue thereof and shall not be subject to
preemptive rights or other similar rights of shareholders of the Company and
will not impose personal liability upon the holder thereof. As of the Fourth
Closing Date, all of the Assigned NewCo Equity will be duly authorized, validly
issued, fully paid and non-assessable, and, immediately prior to the Fourth
Closing Date, will be owned of record and beneficially by the Company, free and
clear of all encumbrances. Upon the consummation of the transactions
contemplated by this Agreement, the Purchaser will own all of the Assigned NewCo
Equity, free and clear of all encumbrances.

 

(b) There are no outstanding options, warrants, rights (including conversion or
preemptive rights) or agreements for the purchase or acquisition from the
Company of any shares of its capital stock. No stock plan, stock purchase, stock
option or other agreement or understanding between the Company and any holder of
any equity securities or rights to purchase equity securities provides for
acceleration or other changes in the vesting provisions or other terms of such
agreement or understanding as the result of (i) termination of employment or
consulting services (whether actual or constructive); (ii) any merger,
consolidated sale of stock or assets, change in control or any other
transaction(s) by the Company; (iii) the transactions contemplated hereby; or
(iv) the occurrence of any other event or combination of events.

 

5.08 Validity. This Agreement has been duly authorized, executed and delivered
by the Company and constitutes a valid and binding obligation of the Company,
enforceable against it in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies. Upon
the execution and delivery thereof in accordance herewith, each Note will have
been duly authorized, executed and delivered by the Company and will constitute
a valid and binding obligation of the Company, enforceable against it in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

4

 

 

5.09 Authorization; Enforcement. (A) The Company has all requisite corporate
power and authority to enter into and perform this Agreement, the Notes and to
consummate the transactions contemplated hereby and thereby, to issue the Notes
and Conversion Shares, in accordance with the terms hereof and thereof, and to
transfer the Assigned NewCo Equity in accordance with the terms hereof and
thereof, and (B) the execution and delivery of this Agreement and the Notes by
the Company and the consummation by it of the transactions contemplated hereby
and thereby (including without limitation, the issuance of the Notes and the
issuance and reservation for issuance of the Conversion Shares issuable upon
conversion or exercise thereof) have been duly authorized by the Company’s Board
of Directors and no further consent or authorization of the Company, its Board
of Directors, or its shareholders is required, this Agreement has been duly
executed and delivered by the Company by its authorized representative, and such
authorized representative is the true and official representative with authority
to sign this Agreement and the other documents executed in connection herewith
and bind the Company accordingly.

 

5.10 Absence of Violations, Defaults and Conflicts. Neither the Company nor any
of its subsidiaries is (A) in violation of its charter, bylaws or similar
organizational document, (B) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound or to which any of the
properties or assets of the Company or any subsidiary is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, result in liability to the Company in excess of $50,000, or
(C) in violation of any law, statute, rule, regulation, judgment, order, writ or
decree of any arbitrator, court, governmental body, regulatory body,
administrative agency or other authority, body or agency having jurisdiction
over the Company or any of its subsidiaries or any of their respective
properties, assets or operations (each, a “Governmental Entity”), except for
such violations that would not, singly or in the aggregate, result in liability
to the Company in excess of $50,000. The execution, delivery and performance of
this Agreement and the Notes and the consummation of the transactions
contemplated herein and therein (including the issuance and sale of the
Securities and the Conversion Shares and the sale of the Assigned NewCo Equity)
and compliance by the Company with its obligations hereunder and thereunder do
not and will not, whether with or without the giving of notice or passage of
time or both, conflict with or constitute a breach of, or default or Repayment
Event (as defined below) under, or result in the creation or imposition of any
lien, charge or encumbrance upon any properties or assets of the Company or any
subsidiary pursuant to, the Agreements and Instruments, or require notice to or
consent of any party to any agreement or commitment to which the Company is a
party that has not been obtained, nor will such action result in any violation
of (i) the provisions of the articles of incorporation, bylaws or similar
organizational document of the Company or any of its subsidiaries or (ii) any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any Governmental Entity. As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.

 

5.11 Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
result in a Material Adverse Effect.

 

5.12 Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any Governmental Entity now pending or, to
the knowledge of the Company, threatened, against or affecting the Company or
any of its subsidiaries, which would reasonably be expected to result in a
liability in excess of $50,000, or which would reasonably be expected to
adversely affect the consummation of the transactions contemplated in this
Agreement or the Notes or the performance by the Company of its obligations
hereunder and thereunder. The foregoing includes, without limitation, actions
pending or, to the Company’s knowledge, threatened involving the prior
employment of any of the Company’s employees, their use in connection with the
Company’s business of any information or techniques allegedly proprietary to any
of their former employers, or their obligations under any agreements with prior
employers. The Company is not a party or, to its knowledge, subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality.

 

5

 

 

5.13 Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity, and no notice under, or consent pursuant to, any Agreements
and Instruments, is necessary or required for the performance by the Company of
its obligations hereunder, in connection with the offering, issuance, or sale of
the Securities hereunder or the consummation of the transactions contemplated by
this Agreement, except such as have been already obtained or as may be required
in connection with the formation of NewCo.

 

5.14 Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Entities necessary to conduct the business now operated by Company, except where
the failure so to possess would not, singly or in the aggregate, result in a
Material Adverse Effect. The Company and its subsidiaries are in compliance with
the terms and conditions of all Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, result in a Material Adverse
Effect. All of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect. No Governmental License has
expired, terminated or been suspended and no Governmental License will expire,
terminate or be suspended within 90 days. Neither the Company nor any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any Governmental Licenses which, singly or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Effect.

 

5.15 Title to Property. The Company and its subsidiaries do not own any real
property. The Company and its subsidiaries have title to all tangible personal
property owned by them, in each case, free and clear of all mortgages, pledges,
liens, security interests, claims, restrictions or encumbrances of any kind
except such restrictions and encumbrances as do not, singly or in the aggregate,
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company or any
of its subsidiaries; and all of the leases and subleases material to the
business of the Company and its subsidiaries, considered as one enterprise, and
under which the Company or any of its subsidiaries holds properties, are in full
force and effect, and neither the Company nor any such subsidiary has any notice
of any material claim of any sort that has been asserted by anyone adverse to
the rights of the Company or any subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease.

 

5.16 Intellectual Property. The Company and its subsidiaries own or possess the
right to use all patents, patent applications, inventions, licenses, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information or procedures), trademarks, service marks, trade names,
domain names, copyrights, and other intellectual property, and registrations and
applications for registration of any of the foregoing (collectively,
“Intellectual Property”) necessary to conduct their business as presently
conducted and currently contemplated to be conducted in the future and, to the
knowledge of the Company, neither the Company nor any of its subsidiaries,
whether through their respective products and services or the conduct of their
respective businesses, has infringed, misappropriated, conflicted with or
otherwise violated, or is currently infringing, misappropriating, conflicting
with or otherwise violating, and none of the Company or its subsidiaries have
received any heretofore unresolved communication or notice of infringement of,
misappropriation of, conflict with or violation of, any Intellectual Property of
any other person or entity. Neither the Company nor any of its subsidiaries has
received any communication or notice (in each case that has not been resolved)
alleging that by conducting their business as described in the SEC Reports or as
otherwise currently conducted, such parties would infringe, misappropriate,
conflict with, or violate, any of the Intellectual Property of any other person
or entity. The Company knows of no infringement, misappropriation or violation
by others of Intellectual Property owned by or licensed to the Company or its
subsidiaries which would reasonably be expected to result in a Material Adverse
Effect. The Company and its subsidiaries have taken all reasonable steps
necessary to secure their interests in such Intellectual Property from their
employees and contractors and to protect the confidentiality of all of their
confidential information and trade secrets. None of the Intellectual Property
employed by the Company or its subsidiaries has been obtained or is being used
by the Company or its subsidiaries in violation of any contractual obligation
binding on the Company or any of its subsidiaries or, to the knowledge of the
Company, any of their respective officers, directors or employees. All
Intellectual Property owned or exclusively licensed by the Company or its
subsidiaries is free and clear of all liens, encumbrances, defects or other
restrictions (other than non-exclusive licenses granted in the ordinary course
of business). The Company and its subsidiaries are not subject to any judgment,
order, writ, injunction or decree of any court or any Governmental Entity, nor
has the Company or any of its subsidiaries entered into or become a party to any
agreement made in settlement of any pending or threatened litigation, which
materially restricts or impairs their use of any Intellectual Property or which
would reasonably be expected to result in a Material Adverse Effect.

 

6

 

 

5.17 Company IT Systems. The Company and its subsidiaries own or have a valid
right to access and use all computer systems, networks, hardware, software,
databases, websites, and equipment used to process, store, maintain and operate
data, information, and functions used in connection with the business of the
Company and its subsidiaries (the “Company IT Systems”). The Company IT Systems
are adequate for, and operate and perform in all material respects as required
in connection with, the operation of the business of the Company and its
subsidiaries as currently conducted. The Company and its subsidiaries have
implemented commercially reasonable backup, security and disaster recovery
technology consistent in all material respects with applicable regulatory
standards and customary industry practices.

 

5.18 Cybersecurity. (A) There has been no security breach or other compromise of
or relating to the Company IT Systems; (B) the Company has not been notified of,
and has no knowledge of any event or condition that would reasonably be expected
to result in, any such security breach or other compromise of the Company IT
Systems; (C) the Company and its subsidiaries have implemented policies and
procedures with respect to the Company IT Systems that are reasonably consistent
with industry standards and practices, or as required by applicable regulatory
standards; and (D) the Company and its subsidiaries are presently in material
compliance with all applicable laws or statutes, judgments, orders, rules and
regulations of any court or arbitrator or governmental or regulatory authority
and contractual obligations relating to the privacy and security of the Company
IT Systems and to the protection of the Company IT Systems from unauthorized
use, access, misappropriation or modification.

 

5.19 Environmental Laws. Except as would not, singly or in the aggregate, result
in a Material Adverse Effect, (A) neither the Company nor any of its
subsidiaries is in violation of any applicable federal, state, local or foreign
statute, law, rule, regulation, ordinance, code, policy or rule of common law or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (B) the Company and its subsidiaries have all permits, authorizations
and approvals required for their operations under any applicable Environmental
Laws and are each in compliance with their requirements, (C) there are no
pending or, to the knowledge of the Company, threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating to
any Environmental Law against the Company or any of its subsidiaries and (D) to
the knowledge of the Company, there are no events or circumstances that would
reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
Governmental Entity, against or affecting the Company or any of its subsidiaries
relating to Hazardous Materials or any Environmental Laws.

 

5.20 Accounting Controls and Disclosure Controls. Except as set forth in the
Company’s SEC Reports, the Company and its subsidiaries maintain effective
internal control over financial reporting (as defined under Rule 13a-15 and
15d-15 under the 1934 Act Regulations) and a system of internal accounting
controls sufficient to provide reasonable assurances that (A) transactions are
executed in accordance with management’s general or specific authorization; (B)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Since the end of the Company’s most
recent audited fiscal year, there has been (1) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (2) no change in the Company’s internal control over financial reporting
that has materially adversely affected, or is reasonably likely to materially
adversely affect, the Company’s internal control over financial reporting.

 

7

 

 

5.21 Compliance with the Sarbanes-Oxley Act. The Company is in compliance in all
material respects with all provisions of the Sarbanes-Oxley Act of 2002 and all
rules and regulations promulgated thereunder or implementing the provisions
thereof that are in effect and with which the Company is required to comply.

 

5.22 Payment of Taxes. All United States federal income tax returns of the
Company and its subsidiaries required by law to be filed have been filed and all
taxes shown by such returns or otherwise assessed, which are due and payable,
have been paid, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided. No
assessment in connection with United States federal tax returns has been made
against the Company. The Company and its subsidiaries have filed all other tax
returns that are required to have been filed by them or have timely requested
extensions thereof pursuant to applicable foreign state, local or other law and
have paid all taxes due pursuant to such returns or all taxes due and payable
pursuant to any assessment received by the Company and its subsidiaries, except
for such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been established by the Company or its subsidiaries. The
charges, accruals and reserves on the books of the Company in respect of any
income and corporation tax liability for any years not finally determined have
been determined in accordance with GAAP and are reasonably expected by the
Company to be adequate to meet any assessments or reassessments for additional
income tax for any years not finally determined.

 

5.23 ERISA. (i) At no time in the past six years has the Company or any ERISA
Affiliate maintained, sponsored, participated in, contributed to or had any
liability or obligation in respect of any Employee Benefit Plan subject to Title
IV of ERISA or Section 412 of the Code, any “multiemployer plan” as defined in
Section 3(37) of ERISA or any multiple employer plan for which the Company or
any ERISA Affiliate has incurred or could incur material liability under Section
4063 or 4064 of ERISA, (ii) no “welfare benefit plan” as defined in Section 3(1)
of ERISA provides or promises, or at any time provided or promised, retiree
health, or other post-termination benefits except to the extent such benefit is
fully insured or as may be required by the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or similar state law and (iii) each
Employee Benefit Plan is and has been operated in compliance with its terms and
all applicable laws, including but not limited to ERISA and the Code. Each
Employee Benefit Plan intended to be qualified under Code Section 401(a) has a
favorable determination or opinion letter from the Internal Revenue Service (the
“IRS”) upon which it can rely, and any such determination or opinion letter
remains in effect and has not been revoked and no event has occurred and no
facts or circumstances exist that could reasonably be expected to result in the
loss of qualification or tax exemption of any such Employee Benefit Plan. With
respect to each Foreign Benefit Plan, such Foreign Benefit Plan (1) if intended
to qualify for special tax treatment, meets, in all material respects, the
requirements for such treatment, and (2) if required to be funded, is funded to
the extent required by applicable law. The Company does not have any obligations
under any collective bargaining agreement with any union. As used in this
Section 5.23, “Code” means the Internal Revenue Code of 1986, as amended;
“Employee Benefit Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA, including, without limitation, all equity and
equity-based, severance, employment, change-in-control, medical, disability,
fringe benefit, bonus, incentive, deferred compensation, employee loan and all
other employee benefit plans, agreements, programs, policies or other
arrangements, whether or not subject to ERISA, under which (x) any current or
former employee, director, independent contractor or other service provider of
the Company or its subsidiaries has any present or future right to benefits and
which are contributed to, sponsored by or maintained by the Company or any of
the Subsidiaries or (y) the Company or any of the Subsidiaries has had or has
any present or future direct or contingent obligation or liability; “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended; “ERISA
Affiliate” means any member of the company’s controlled group as determined
pursuant to Code Section 414(b), (c), (m) or (o), with respect to any Person,
each business or entity under “common control” with such Person within the
meaning of Section 4001(a)(14) of ERISA; and “Foreign Benefit Plan” means any
Employee Benefit Plan established, maintained or contributed to outside of the
United States of America and which is not subject to United States law.

 

5.24 Insurance. The Company and its subsidiaries carry or are entitled to the
benefits of insurance, with what the Company reasonably believes to be
financially sound and reputable insurers, in such amounts and covering such
risks as is adequate for the conduct of their respective businesses and the
value of their respective properties and assets, and all such insurance is in
full force and effect. The Company has no reason to believe that it or any of
its subsidiaries will not be able (A) to renew its existing insurance coverage
as and when such policies expire or (B) to obtain comparable coverage from
similar institutions as may be necessary or appropriate to conduct its business
as now conducted and at a cost that is comparable to its existing cost.

 

8

 

 

5.25 Investment Company Act. The Company is not required, and upon the issuance
and sale of the Securities will not be required, to register as an “investment
company” under the Investment Company Act of 1940, as amended (the “1940 Act”).

 

5.26 No Unlawful Payments. None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee, Affiliate
or other person acting on behalf of the Company or any of its subsidiaries has
taken any action, directly or indirectly, that would result in a violation of
any applicable anti-corruption laws, including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “government official” (including any officer
or employee of a government or government-owned or controlled entity or of a
public international organization, or any person acting in an official capacity
for or on behalf of any of the foregoing, or any political party or party
official or candidate for political office) in violation of any applicable
anti-corruption laws, and the Company and its subsidiaries have conducted their
businesses in compliance with applicable anti-corruption laws and have
instituted and maintain policies and procedures designed to ensure continued
compliance therewith.

 

5.27 Compliance with Anti-Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance in
all material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all applicable jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any Governmental Entity
(collectively, the “Anti-Money Laundering Laws”); and no action, suit or
proceeding by or before any Governmental Entity involving the Company or any of
its subsidiaries with respect to the Anti-Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.

 

5.28 No Conflicts with Sanctions Laws. None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, Affiliate or other person acting on behalf of the Company or any of
its subsidiaries is an individual or entity (“Person”) currently the subject or
target of any sanctions administered or enforced by the United States
Government, including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Company or any of its subsidiaries
located, organized or resident in a country or territory that is the subject of
Sanctions; and the Company will not knowingly directly or indirectly use the
proceeds of the sale of the Securities, or lend, contribute or otherwise make
available such proceeds to any subsidiaries, joint venture partners or other
Person, to fund any activities of or the business with any Person, or in any
country or territory, that, at the time of such funding, is the subject of
Sanctions or in any other manner that will result in violation by any Person of
Sanctions.

 

5.29 Private Placement. Neither the Company nor its subsidiaries, nor any person
acting on its or their behalf, has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security under any
circumstances that would require registration under the 1933 Act of the
Securities being sold pursuant to this Agreement. Assuming the accuracy of the
representations and warranties of the Purchaser contained in Section 4 hereof,
the issuance of the Securities, including the issuance of the Conversion Shares,
is exempt from registration under the 1933 Act.

 

5.30 Transactions with Affiliates. Neither the Company nor any of its
subsidiaries is a party to any agreement, written or oral, to sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its employees, officers, directors, former employees,
officers or directors, or Affiliates, except in the ordinary course of business
at prices and on terms and conditions not less favorable to the Company or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties and which has been disclosed in writing to the Purchaser. Neither the
Company nor any of its subsidiaries has liability or obligation, absolute or
contingent, including without limitation any Indebtedness, to any of its
employees, officers, directors, former employees, officers or directors, or
Affiliates, except (i) current employee compensation payable in the ordinary
course for amounts which have not accrued more than 30 days or as disclosed in
writing to the Purchaser.

 

9

 

 

5.31 Registration Rights; Voting Agreements. Except as required pursuant to
Section 8 of this Agreement and except as shall be entered into with Purchaser
in connection herewith, (a) the Company is presently not under any obligation,
and has not granted any rights, to register under the 1933 Act any of the
Company’s presently outstanding securities or any of its securities that may
hereafter be issued that have not expired or been satisfied, (b) no shareholder
of the Company has entered into any agreements to which the Company is a party
with respect to the voting of shares of capital stock of the Company and (c) the
Company is not subject to or a party to any agreement providing any holder of
securities of the Company or its subsidiaries with preemptive rights, approval
rights or similar arrangements, other than as provided in the articles of
incorporation of the Company as currently in effect.

 

SECTION 6. Covenants.

 

6.01 Reasonable Best Efforts. Each party shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 7 of this Agreement.

 

6.02 Use of Proceeds. The Company shall use the proceeds from the sale of (i)
the First Closing Notes to either (A) make a $1,300,000 contribution to SafeTek
solely for the prompt purchase by SafeTek of Bitman Equipment or (B) repay
$1,300,000 aggregate principal indebtedness of the Company advanced by Joseph
Cammarata on or about April 23, 2020 and used by the Company to acquire Bitman
Equipment, (ii) the Second Closing Notes to repay $700,000 aggregate principal
amount of outstanding indebtedness of the Company, and (iii) the Third Closing
Notes to (A) make a $5,700,000 contribution to SafeTek solely for the prompt
purchase by SafeTek of Bitman Equipment, (B) repay $1,300,000 aggregate
principal amount of outstanding indebtedness of the Company and (C) invest
$2,000,000 in NewCo to finance the establishment of NewCo’s broker dealer
business.

 

6.03 Disclosure of Transactions and Other Material Information. Within the
applicable period of time required by the 1934 Act, the Company shall file a
Current Report on Form 8-K describing the terms and conditions of the
transactions contemplated by this Agreement in the form required by the 1934
Act. The Company shall provide the Purchaser with a reasonable opportunity to
review and provide comments on the draft of such 8-K filing. The Company shall
be permitted to issue press releases or other public statement with respect to
the transactions contemplated hereby, provided that the Company shall not
publicly disclose the name of the Purchaser or an Affiliate of the Purchaser
except as otherwise provided in this Section 6.03. Notwithstanding the
foregoing, and unless required by the rules and regulations of the SEC or
otherwise agreed to in writing by the Company and the Purchaser, the Company
shall not publicly disclose the name of the Purchaser or an Affiliate of the
Purchaser, or include the name of the Purchaser or an Affiliate of the Purchaser
in any press release or filing with the SEC or any regulatory agency or the
Principal Trading Market, without the prior written consent of such Purchaser.

 

6.04 Expenses. Each of the Company and the Purchaser is liable for, and will
pay, its own expenses incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement, including, without limitation,
attorneys’ and consultants’ fees and expenses, except that (i) to assist
Company, the Purchaser has agreed to advance funds on behalf of Company for the
Company’s reasonable legal fees and other direct expenses incurred in connection
with preparation, execution and delivery of the Transaction Documents and (ii)
the Company has agreed to reimburse the Purchaser in an amount of up to
$40,000.00 for reasonable legal fees and other direct expenses incurred in
connection with the negotiation, preparation, execution and delivery of this
Agreement, provided that the Purchaser has agreed to defer the reimbursement for
such amounts until the earlier of seven (7) days following the completion of the
Second Closing and sixty (60) days from the date hereof.

 

6.05 Reservation of Common Stock. The Company shall take all action necessary to
at all times have authorized, and reserved for the purpose of issuance, the
Conversion Shares.

 

10

 

 

6.06 Investor Rights Agreement; Voting Agreement; Security Agreement; Lock-Up
Agreements; Series B Consent; Opinion of Counsel.

 

(a) Concurrently with the execution of this Agreement, (i) the Company and the
Purchaser shall enter into an investor rights agreement, in the form attached
hereto as Exhibit B (the “Investor Rights Agreement”), (ii) the Company, certain
key stockholders of the Company and the Purchaser shall enter into a voting
agreement, in the form attached hereto as Exhibit C (the “Voting Agreement”) and
(iii) certain officers and stockholders of the Company shall enter into lock-up
agreements, in the form attached hereto as Exhibit D (the “Lock-Up Agreements”).

 

(b) Promptly after the execution of this Agreement and in any event not later
than May 15, 2020, (a) the Company, SafeTek and the Purchaser shall enter into a
guaranty and collateral agreement, in the form attached hereto as Exhibit E (the
“Security Agreement”), (b) the Company shall obtain from all of the holders of
the Company’s 13% Series B Cumulative Redeemable Perpetual Preferred Stock
written evidence of consent to the issuance of the Notes and the transactions
contemplated by this Agreement and waiver of any preemptive or other rights to
receive Notes or similar instruments in connection with this Agreement and the
transactions contemplated hereunder, in form and substance satisfactory to the
Purchaser (the “Series B Consent”) and (c) the Company shall have delivered to
the Purchaser the opinion of Michael Best & Friedrich LLP, counsel for the
Company, or such other counsel for the Company acceptable to the Purchaser in
its sole and absolute discretion, dated as of the First Closing Date addressing
corporate authority, due execution and delivery, enforceability, the creation
and perfection security interests, the absence of conflicts and such other
matters as the Purchaser shall reasonably request, which opinion shall be in
form and substance satisfactory to the Purchaser.

 

6.07 SafeTek Proceeds. As additional consideration for the purchase by the
Purchaser of the Notes hereunder, the Company shall pay to the Purchaser an
amount (the “SafeTek Payment”) equal to 25% of the (i) Designated Revenue,
calculated for each calendar month, less (ii) the sum of (A) the aggregate
interest payable on the Notes for such calendar month, and (B) the SafeTek Data
Center Hosting/Power Expense (the result of (i) and (ii) above, the “SafeTek Net
Monthly Revenue”). The SafeTek Payment (equal to 25% of the SafeTek Net Monthly
Revenue) shall be paid to the Purchaser not later than the 10th business day
following the end of such month. The Company shall cause SafeTek to use the
remaining SafeTek Net Monthly Revenue (less the SafeTek Payment) as follows: (i)
56.25% of the SafeTek Net Monthly Revenue shall be used by SafeTek for the
purchase of additional Bitman Equipment and (ii) 18.75% of the SafeTek Net
Monthly Revenue shall be used by SafeTek for its general operating expenses. As
used herein, “Designated Revenue” shall mean revenue of SafeTek derived from
Bitman Equipment acquired using proceeds of the Notes as provided in Section
6.02 above and Bitman Equipment acquired with SafeTEk Net Monthly Revenue as
provided in the immediately preceding sentence. The Company shall cause SafeTek
to retain, and not to sell or transfer, all Bitman Equipment, including other
mining equipment and other assets held by it. The Company and Purchaser shall
continue to participate as otherwise set forth herein in the purchase and
operation of additional Bitman Equipment, including other mining equipment.

 

6.08 Broker-Dealer Subsidiary. Not later than 30 days following the Third
Closing Date, the Company will commence actions to form a subsidiary (“NewCo”)
to act as a broker-dealer, and shall promptly take all actions necessary to
register such entity with the SEC as a broker-dealer under the 1934 Act. The
proceeds allocated by Section 6.02(iii) for the establishment of NewCo shall be
used for development and operation of a U.S. and non-U.S. brokerage and
financial services firm intended to deliver professional trading services
catering primarily to a diverse base of self-directed (DIY) and active online
brokerage investors, professional fund managers, buy-side professionals, and
registered investment advisors (the “Broker-Dealer Business”). The structure and
organizational documents of NewCo, including all terms and conditions of the
equity structure thereof, shall be acceptable in form and substance to the
Purchaser, and shall provide that the majority of the board of directors or
similar management body shall be appointed by the Purchaser, notwithstanding any
dilution of the Purchaser’s interests. Such documents shall provide, among other
rights, that any equity interest in NewCo issued in connection with the
satisfaction of the conditions precedent set forth in Section 7.03 below shall
not cause the then-diluted ownership percentage held by the Purchaser to be less
than 45% on a fully-diluted basis.

 

6.09 Transfer of Prodigio IP; Retention of Rights.

 

(a) Pursuant to Section 2.04 of this Agreement, on the Fourth Closing Date, the
Company shall transfer to the Purchaser, and the Purchaser shall receive from
the Company, the Assigned NewCo Equity. Within 30 days following the date
thereof, the Purchaser shall provide to NewCo copies of all source codes for the
Prodigio SMART software technology or other software included in the Prodigio
IP, and such copies and the use thereof shall be the property of NewCo.
Notwithstanding the foregoing, each of the Company and NewCo acknowledges and
agrees that the Purchaser and its direct affiliates shall retain a right to, and
a property interest in, all Prodigio IP, for use in business lines consisting
of: (i) custom software development services to any third party; (ii)
algorithmic trading strategy custom software development services to any third
party; (iii) internal and external prop trading; (iv) private managed money
services, including algorithmic trading services operated by certain principals
of the Purchaser; (v) merchant banking, investment banking, private equity, and
venture capital services and transactions, and (vi) such other uses as are not
competitive with the business of NewCo and as conducted by NewCo as of the
Fourth Closing Date.

 

11

 

 

(b) Each of the Company and NewCo shall promptly provide to the Purchaser and
its direct affiliates at all times a complete up-to-date version of the
software, including object and sources code, to the extent updated or improved
by the Company or NewCo as well as any intellectual property developed or
derived from the Prodigio IP.

 

(c) At the time of such transfer of Prodigio IP, the parties will enter into
such further agreements relating to such transfer and the maintenance, updates
and improvements thereof, as shall be acceptable to the Purchaser.

 

SECTION 7. Conditions of Purchaser’s Obligations.

 

7.01 Conditions of the Purchaser’s Obligations at each Closing. The obligations
of the Purchaser under Section 2 hereof are subject to the fulfillment, at or
prior to the applicable Closing, of all of the following conditions, any of
which may be waived in whole or in part by the Purchaser in Purchaser’s sole and
absolute discretion.

 

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date (except to the extent expressly made
as of an earlier date in which case as of such earlier date).

 

(b) Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date.

 

(c) Compliance Certificate. The Chief Executive Officer of the Company shall
have delivered to the Purchaser at the Closing Date a certificate certifying
that the conditions specified in Sections 7.01(a) and 7.01(b) of this Agreement
have been fulfilled.

 

(d) Qualification under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required under applicable state
securities laws shall have been obtained by Company for the lawful execution,
delivery and performance of this Agreement.

 

(e) Adverse Changes. The Purchaser shall have determined, in its sole
discretion, that there have not been any events, conditions or changes,
material, adverse or otherwise, that are reasonably likely to result in changes
to the condition, financial or otherwise, earnings, business affairs or
prospects of the Company or any of its subsidiaries.

 

7.02 Conditions of the Purchaser’s Obligations at First Closing. In addition to
the conditions set forth in Section 7.01 above, the obligations of the Purchaser
under Section 2 hereof are subject to the fulfillment, at or prior to the First
Closing, of all of the following conditions, any of which may be waived in whole
or in part by the Purchaser in its sole and absolute discretion.

 

(a) Secretary’s Certificate. The Secretary of the Company shall have delivered
to the Purchaser at the First Closing Date a certificate certifying (i) the
Articles of Incorporation, as amended, of the Company; (ii) the Bylaws of the
Company; and (iii) resolutions of the Board of Directors approving this
Agreement and the transactions contemplated by this Agreement.

 

7.03 Conditions of the Purchaser’s Obligations at the Fourth Closing. In
addition to the conditions set forth in Section 7.01 above, the obligations of
the Purchaser under Section 2.04 hereof are subject to the fulfillment, at or
prior to the Fourth Closing, of all of the following conditions, any of which
may be waived in whole or in part by the Purchaser in its absolute discretion.

 

12

 

 

(a) Company Contribution. The Company shall contribute $2,000,000 to NewCo
promptly after the Third Closing, and such funds shall be used as provided in
Section 6.02(c)(iii) above.

 

(b) LevelX Contribution. LevelX Capital LLC shall contribute its broker-dealer
subsidiary and associated licenses with an aggregate value of approximately
$1,000,000 to NewCo.

 

(c) Redensky Contribution. Leon Redensky shall contribute certain order
execution system software with an aggregate value of approximately $15,000,000
to NewCo, provide for a perpetual right to receive all updates and releases to
the software contemporaneously with any release provided to any of Leon
Redensky’s businesses, clients/users and execute such documents and instruments
satisfactory to the Purchaser to evidence the foregoing.

 

SECTION 8. Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent to issue certificates, registered in the name
of the Purchaser or its nominee, for the Conversion Shares in such amounts as
specified from time to time by the Purchaser to the Company upon conversion of
the Notes in accordance with the terms thereof (the “Irrevocable Transfer Agent
Instructions”). In the event that the Company proposes to replace its transfer
agent, the Company shall provide, prior to the effective date of such
replacement, a fully executed Irrevocable Transfer Agent Instructions in a form
as initially delivered pursuant to this Agreement (including but not limited to
the provision to irrevocably reserve shares of Common Stock in the Reserved
Amount as such term is defined in the Notes) signed by the successor transfer
agent to Company and the Company. Prior to registration of the Conversion Shares
under the 1933 Act or the date on which the Conversion Shares may be sold
pursuant to an exemption from registration, all such certificates shall bear the
restrictive legend specified in Section 4.05 of this Agreement. The Company
warrants that: (i) no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 8, will be given by the Company to its
transfer agent and that the Securities shall otherwise be freely transferable on
the books and records of the Company as and to the extent provided in this
Agreement and the Notes; (ii) it will not direct its transfer agent not to
transfer or delay, impair, and/or hinder its transfer agent in transferring (or
issuing)(electronically or in certificated form) any certificate for Conversion
Shares to be issued to the Purchaser upon conversion of or otherwise pursuant to
the Notes as and when required by the Notes and this Agreement; and (iii) it
will not fail to remove (or directs its transfer agent not to remove or impairs,
delays, and/or hinders its transfer agent from removing) any restrictive legend
(or to withdraw any stop transfer instructions in respect thereof) on any
certificate for any Conversion Shares issued to the Purchaser upon conversion of
or otherwise pursuant to the Notes as and when required by the Notes and/or this
Agreement. If the Purchaser provides the Company and the Company’s transfer
agent, at the cost of the Purchaser, with an opinion of counsel in form,
substance and scope customary for opinions in comparable transactions, to the
effect that a public sale or transfer of such Securities may be made without
registration under the 1933 Act, the Company shall permit the transfer, and, in
the case of the Conversion Shares, promptly instruct its transfer agent to issue
one or more certificates, free from restrictive legend, in such name and in such
denominations as specified by the Purchaser. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Purchaser, by vitiating the intent and purpose of the transactions contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 8 may be inadequate and agrees, in
the event of a breach or threatened breach by the Company of the provisions of
this Section, that the Purchaser shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach and requiring
immediate transfer, without the necessity of showing economic loss and without
any bond or other security being required.

 

SECTION 9. Events of Default and Remedies. The occurrence of an Event of Default
(as defined in the Note) shall constitute an event of default hereunder and, in
additional to all rights and remedies provided in each of the Transaction
Documents, the Purchaser shall have the right to terminate all commitments of
the Purchaser hereunder.

 

SECTION 10. Definitions. Unless the context otherwise requires, the terms
defined in this Section 10 shall have the meanings specified for all purposes of
this Agreement. All accounting terms used in this Agreement, whether or not
defined in this Section 10, shall be construed in accordance with GAAP and such
accounting terms shall be determined on a consolidated basis for the Company and
each of its subsidiaries, and the financial statements and other financial
information to be furnished by the Company pursuant to this Agreement shall be
consolidated and presented with consolidating financial statements of the
Company and each of its subsidiaries.

 

13

 

 

“1933 Act Regulations” means the rules and regulations promulgated under the
1933 Act.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“1934 Act Regulations” means the rules and regulations promulgated under the
1934 Act.

 

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act.

 

“Bitman Equipment” means the purchase and operation of computing chip processor
equipment for Blockchain cryptocurrency mining.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

 

“Change of Control” means:

 

(1) any “person” or “group” of related persons (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), other than a Permitted Holder,
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that such person or group shall be deemed to have
“beneficial ownership” of all shares that any such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of more than 50% of the total voting
power of the voting stock of the Company; or

 

(2) the merger or consolidation of the Company with or into another Person or
the merger of another Person with or into the Company or the merger of any
Person with or into a Subsidiary of the Company, unless the holders of a
majority of the aggregate voting power of the voting stock of the Company,
immediately prior to such transaction, hold securities of the surviving or
transferee Person that represent, immediately after such transaction, at least a
majority of the aggregate voting power of the voting stock of the surviving or
transferee Person;

 

(3) the adoption by the shareholders of the Company of a plan or proposal for
the liquidation or dissolution of the Company; or

 

(4) Joseph Cammarata ceases to be chief executive officer of the Company or
ceases to fulfill the duties of such role and a successor chief executive
officer acceptable to the Purchaser shall not have been appointed within 90
days.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business); (c) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (d) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property; (e)
all capitalized lease obligations of such Person; (f) all unpaid reimbursement
obligations and liabilities, contingent or otherwise, of such Person, in respect
of letters of credit, acceptances and similar facilities; (g) all obligations
and liabilities, calculated on a basis reasonably satisfactory to the Agent and
in accordance with accepted practice, of such Person under hedging agreements;
(h) all monetary obligations under any receivables factoring, receivable sales
or similar transactions and all monetary obligations under any synthetic lease,
tax ownership lease, off-balance sheet financing or similar financing; and (i)
all obligations referred to in clauses (a) through (h) of this definition of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) a Lien upon property
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness.

 

14

 

 

“Permitted Holder” means any of Joseph Cammarata, the Purchaser, David B.
Rothrock, or any of Purchaser’s subsidiaries or affiliates.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust (including any
beneficiary thereof), a joint venture, an unincorporated organization, and a
governmental entity or any department, agency, or political subdivision thereof.

 

“Prodigio IP” means all software, including object and sources code, all
patents, know-how and other intellectual property used in or useful to conduct
the Broker-Dealer Business, including the Purchaser’s Prodigio SMART (Signal
Management Automated Robotic Trading system) trading system software technology,
and shall include the assignment (to the extent assignable) of all licenses
under which the Purchaser has rights to use third party software or intellectual
property and all source code copies for the Prodigio SMART software technology.

 

“Principal Trading Market” means the OTCQB or such other Trading Market on which
the Common Stock is primarily listed for trading.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SafeTek” means SafeTek, LLC, a Utah limited liability company and wholly-owned
subsidiary of Company.

 

“Trading Market” means whichever of the OTCQB, OTCQX, Pink Sheets electronic
quotation system or other trading market on which the Common Stock is listed for
trading on the date in question.

 

“Transaction Documents” means this Agreement, the Notes, the Investor Rights
Agreement, the Voting Agreement, the Lock-Up Agreements, the Security Agreement,
the Series B Consent and any and all related agreements, instruments,
certificates and other documents.

 

SECTION 11. Miscellaneous.

 

11.01 Waivers and Amendments. Upon the approval of the Company and the written
consent of the Purchaser, the obligations of the Company and the rights of the
Purchaser under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely). Neither this Agreement, nor any
provision hereof, may be changed, waived, discharged or terminated orally or by
course of dealing, but only by an instrument in writing executed by both the
Company and the Purchaser.

 

11.02 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted to be given pursuant to this Note shall be
in writing and shall be delivered (a) in hand by person with written receipt of
the person to whom such notice is intended; (b) by registered or certified mail,
postage prepaid, return receipt requested; or (c) by a generally recognized
commercial courier service or overnight delivery service, (Federal Express or
UPS), for next business day delivery, postage prepaid, with delivery receipt
requested. All notices sent in accordance with this Section 11.02 shall be
deemed “Delivered” unless otherwise specified herein, the same day if delivered
by hand in person with receipt and signature of the intended recipient or by an
authorized officer of the intended recipient; if by registered or certified
mail, three (3) business days after the same is deposited in the U.S. Mail; or
if sent by a commercial courier service or overnight delivery service for next
business day delivery, one (1) business day after payment and receipt of
mailing. The addresses for such communications shall be:

 

15

 

 

If to the Company:

 

Investview, Inc.

 

234 Industrial Way West

Building A, Suite 202

Eatontown, NJ 07724

Attn: Joseph Cammarata

Mario Romano

 

With a copy to:

 

Michael Best & Friedrish LLP

170 South Main Street, Suite 1000

Salt Lake City, UT 84101

 

Attention: Kevin C. Timken

 

If to the Purchaser:

 

DBR Capital, LLC

1645 Kecks Road

Breinigsville, PA 18031

Attn: David B. Rothrock

 

with copies to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, Pennsylvania 19103-2921

Attn: Michael J. Pedrick, Esq.

 

The addresses of the parties set forth above may be changed from time to time by
a party by notice to the other in accordance with the notice provisions as set
forth herein this Section 11.02.

 

11.03 Cumulative Remedies. None of the rights, powers or remedies conferred upon
the Purchaser on the one hand or the Company on the other hand shall be mutually
exclusive, and each such right, power or remedy shall be cumulative and in
addition to every other right, power or remedy, whether conferred by this
Agreement or now or hereafter available at law, in equity, by statute or
otherwise.

 

11.04 Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective parties hereto, the successors and permitted assigns of the Purchaser
and the successors of the Company, whether so expressed or not. None of the
parties hereto may assign its rights or obligations hereof without the prior
written consent of the Company, except that the Purchaser may, without the prior
consent of the Company, assign its rights to purchase the Securities hereunder
to any of its Affiliates (provided each such Affiliate agrees to be bound by the
terms of this Agreement and makes the same representations and warranties set
forth in Section 4 hereof). This Agreement shall not inure to the benefit of or
be enforceable by any other third party Person.

 

11.05 Headings. The headings of the Sections and paragraphs of this Agreement
have been inserted for convenience of reference only and do not constitute a
part of this Agreement.

 

11.06 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its conflict of law principles. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby may be brought in
any federal or state court located in the Borough of Manhattan, the City of New
York and State of New York, and each of the parties hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.

 

16

 

 

11.07 Usury Laws. It is the intention of the Borrower and the Purchaser to
conform strictly to all applicable usury laws now or hereafter in force, and any
interest payable under this Agreement shall be subject to reduction to the
amount not in excess of the maximum legal amount allowed under the applicable
usury laws as now or hereafter construed by the courts having jurisdiction over
such matters. If the maturity of the Notes is accelerated by reason of an
election by the Purchaser resulting from an Event of Default (as defined in the
Notes) or otherwise, then earned interest may never include more than the
maximum amount permitted by law, computed from the date hereof until payment,
and any interest in excess of the maximum amount permitted by law shall be
canceled automatically and, if theretofore paid, shall at the option of the
Purchaser either be rebated to the Borrower or credited on the principal amount
under this Agreement, or if this Agreement has been paid, then the excess shall
be rebated to Borrower. The aggregate of all interest (whether designated as
interest, service charges, points, or otherwise) contracted for, chargeable, or
receivable under this Agreement shall under no circumstances exceed the maximum
legal rate upon the unpaid principal balance of this Agreement remaining unpaid
from time to time. If such interest does exceed the maximum legal rate, it shall
be deemed a mistake and such excess shall be canceled automatically and, if
theretofore paid, rebated to the Borrower or credited on the principal amount of
this Agreement, or if this Agreement has been repaid, then such excess shall be
rebated to Borrower.

 

11.08 Further Assurances. The Borrower shall, and shall cause its Affiliates to,
from time to time at the request of the Purchaser, without any additional
consideration, furnish the Purchaser such further information or assurances;
execute and deliver such additional agreements, documents and instruments; and
take such other actions and do such other things, as may be necessary or
appropriate to carry out the terms and provisions of this Agreement and give
effect to the transactions contemplated hereby

 

11.09 Survival. The representations and warranties of the Company and the
Purchaser contained in Sections 4 and 5, and the agreements and covenants set
forth in Sections 6, 8 and 11 shall survive the Closing in accordance with their
respective terms.

 

11.10 Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, with
the same effect as if all parties had signed the same document. All such
counterparts (including counterparts delivered by facsimile or other electronic
format) shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

 

11.11 Entire Agreement. This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof and, except as set
forth below, this agreement supersedes and replaces all other prior agreements,
written or oral, among the parties hereto with respect to the subject matter
hereof. Notwithstanding the foregoing or anything to the contrary in this
Agreement, this Agreement shall not supersede any confidentiality or other
non-disclosure agreements that may be in place between the Company and the
Purchaser.

 

11.12 Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

 

[Signature page follows]

 



17

 

